IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT

                                  _____________________

                                       No. 99-31237
                                     Summary Calendar
                                  _____________________


       DOUGLAS CHIN; C. CARLTON FOLSOM,

                                                           Plaintiffs-Appellants,

                                             versus

       UNITED STATES DEPARTMENT
       OF THE AIR FORCE,

                                                           Defendant-Appellee.

           _______________________________________________________

                   Appeal from the United States District Court for
                          the Western District of Louisiana
                            (U.S.D.C. No. 97-CV-2176)
           _______________________________________________________
                                   June 15, 2000

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

       Douglas Chin and C. Carlton Folsom appeal the district court’s final decision

regarding their request for records under FOIA and the denial of attorney’s fees. We



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
affirm.

          The Supreme Court has endorsed the use of in camera inspection and redaction as

“a workable compromise between individual rights and the preservation of public rights

to Government information.” Dept. of the Air Force v. Rose, 425 U.S. 352, 381 (1976)

(internal quotations omitted). The Court also stated that if “deletion of personal

references and other identifying information is not sufficient to safeguard privacy” then

the documents should not be disclosed. Id. The documents in question contain

information that the “disclosure of which would constitute a clearly unwarranted invasion

of personal privacy.” 5 U.S.C. § 552(b)(6). The redaction of Exhibit (2) strikes the

appropriate balance between the pubic interest and the personal privacy of the concerned

individuals. The refusal to disclose documents concerning Major Winterbotham was also

proper because all of the information contained therein can be attributed to that individual

and redaction would be insufficient to safeguard privacy.

          Appellants’ contention that unredacted disclosure under protective order would

strike the appropriate balance mistakes the public purpose of FOIA. Chin’s personal

interest in the comparative details between his own case and the matters described in the

documents is not a public interest. Disclosure of documents under protective order only

serves a personal, and not a public, interest in the documents.

          We disagree with the district court’s ruling on attorney’s fees in light of the record,

which demonstrates that Folsom joined as a party only after the Air Force sought to avoid

the lawsuit on the grounds of standing. Chin was clearly the real party in interest in this

                                                 2
lawsuit and Folsom was clearly acting on behalf of Chin and not on behalf of himself.

We need not decide whether Cazalas v. U.S. Dept. of Justice, 709 F.2d 1051 (1983) is

rendered moribund by Kay v. Erhler, 499 U.S. 432 (1991). Assuming, arguendo, that

Erhler controls, the district court’s denial of attorney’s fees on the basis that Folsom was

appearing pro se is clearly erroneous.

       The threshold requirement for attorneys fees under FOIA is that the plaintiff must

substantially prevail. 5 U.S.C. § 552(a)(4)(E). The production of one heavily redacted

sheet of paper leaves significant doubt as to whether appellants have substantially

prevailed. Assuming that they have, the remaining inquiry involves four factors: a) the

benefit to the public from disclosing the requested information; b) the commercial benefit

to the complainant; c) the nature of the complainant’s interest in the records sought; and

d) whether the government had a reasonable basis in law for withholding the records

sought. Cazalas, 709 F.2d at 1053. The benefit to the public of the disclosure of this

document is negligible. There is no apparent commercial benefit to the appellants,

therefore this factor does not appear to significantly affect the determination. Chin’s

personal interest in the records is understandable, however the documents, even if

disclosed in unredacted form, would have no impact on the Air Force decision on

discharge. In light of exemption 6 and the opinion in Rose, it is clear that the government

had a very reasonable basis in law to withhold the records sought. On balance, given the

insubstantial gains achieved by this lawsuit, the denial of attorney’s fees was proper.

AFFIRMED.

                                              3